DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 2/21/2022. 
 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee. 

An authorization for this amendment was given by Attorney Jerome Smith on 5/11/2022. 
  
The amendment is the following:

Regarding Claim 15, A system in a data center, the system comprising: 
one or more first electro-optical devices, configured to transmit or receive first optical communication signals having a first carrier wavelength of about 850 nm for internal communication within the data center; 
one or more second electro-optical devices, configured to transmit or receive second optical communication signals having a second carrier wavelength of about 1310 nm for external communication with a remote data center; 
an optical connector for interfacing with the remote data center; and 
a universal multi-core fiber (UMCF) interconnect, comprising: 
multiple optical fiber cores configured to simultaneously (i) transfer one or more of the first optical communication signals among the first electro- optical devices, using multi-mode propagation, for the internal communication and (ii) transfer one or more 21058-2059.1A4 of the second optical communication signals between the second electro-optical devices and the connector, using single-mode propagation, for the external communication; and 
a shared cladding enclosing the multiple optical fiber cores; and
wherein each of the multiple optical fiber cores are disposed equidistantly over a circular perimeter of a cross-section of the UMCF interconnect.

Regarding Claim 17, Cancelled.

Regarding Claim 22, A method for optical communication in a data center, the method comprising:  
using one or more first electro-optical devices, transmitting or receiving first optical communication signals having a first carrier wavelength of about 850 nm for internal communication within the data center; 
using one or more second electro-optical devices, transmitting or receiving second optical communication signals of about 1310 nm having a second carrier wavelength for external communication with a remote data center; and 
using a universal multi-core fiber (UMCF) interconnect that comprises multiple optical fiber cores and a shared cladding enclosing the multiple optical fiber cores, simultaneously (i) transferring one or more of the first optical communication signals among the first electro- optical devices, using multi-mode propagation, for the internal communication and (ii) transferring one or more of the second optical communication signals between the second electro-optical devices and a connector, using single-mode propagation, for the external communication; and
wherein each of the multiple optical fiber cores are disposed equidistantly over a circular perimeter of a cross-section of the UMCF interconnect.
 
Allowable Subject Matter
Claims 15 and 18-22 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

Oda et al (US Pub 20180375579) Fig 1,Fig 3, where a system 100 has one or more first electro-optical devices (e.g. 111-1) configured to transmit first optical communication signals having a first carrier wavelength for a first communication with a first device (e.g. 122-1), the system 100 has one or more second electro-optical devices (e.g. 111-2) configured to transmit second optical communication signals having a second carrier wavelength for a second communication with a second device (e.g. 122-2), the system 100 has an optical connector 150 (e.g. FAN-IN/FAN-OUT at node 120-2) for interfacing with the second device (¢.g. 122-2), the system 100 has a multi-core fiber (MCF) interconnect 200, and the multi-core fiber (MCF) interconnect 200 has multiple optical fiber cores that (i) transfer one or more of the first optical communication signals among the first electro-optical devices (e.g. 111-1) for the first communication with the first device (e.g. 122-1) and (ii) transfer one or more of the second optical communication signals between the second electro-optical devices (e.g. 111-2) and the optical connector 150 (e.g. FAN-IN/FAN-OUT at node 120-2) for the second communication with the second device (e.g. 122-2).

Fini et al (US Pub 20110274398) Fig 21 where a multi-core fiber (MCF) 211 has multiple optical fiber cores (e.g. 181, 182 as shown in Fig 18B) that simultaneously (i) transfer one or more first optical communication signals for a first communication (i.e. from a first transmitter VCSEL to a first receiver PIN), and (ii) transfer one or more of second optical communication signals for a second communication (i.e. from a second transmitter VCSEL to a second receiver PIN), and the multi-core fiber (MCF) 211 has a shared cladding (e.g. 184 as shown in Fig 18B) that encloses the multiple optical fiber cores (e.g. 181, 182 as shown in Fig 18B).

Liu et al (Graded-index seven-core fiber optimized for high density and ultra-wideband parallel transmission application) Fig 1, Fig 3,  where a multi- core fiber (MCF) is a universal multi-core fiber (UMCF) (i.e. because each core propagates an 850nm or 1310nm signal), and in the multi-core fiber (MCF) a first communication is performed using a multi-mode propagation (i.e. at 850nm) and a second communication is performed using a single-mode propagation (i.e. at 1310nm).

Zottmann (US Pub 20100284691) Fig 3, Fig 6, where an optical multicast network 300 is a data center, the optical multicast network 300 (data center) has a first communication (e.g. between nodes B and C) that is an internal communication within the data center, and the optical multicast network 300 (e.g. first O-MCAST 601a) has a second communication (e.g. between first O-MCAST 601a and ROADM 602) that is an external communication with a remote data center (e.g. second O-MCAST 601b).

The newly found prior art relevant to the Applicant’s disclosure is the following:

Rekaya et al (US Pub 20210250094) and more specifically Fig 1 and Fig 2. 

Li et al (US Pub 20150063754) and more specifically Fig 4 and Fig 5. 

Zhou et al (US Pub 20140140694) and more specifically Fig 1 and Fig 2. 

Sethumadhavan et al (US Pub 20130236175) and more specifically Fig 1.

Fini et al (US Pub 20110280517) and more specifically Fig 2.

Ruggiero et al (US Pub 20110235972) and more specifically Fig 2.

Essiambre et al (US Pub 20100329671) and more specifically Fig 1 and Fig 2.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  
 
Regarding Claim 15, A system in a data center, the system comprising: 
one or more first electro-optical devices, configured to transmit or receive first optical communication signals having a first carrier wavelength of about 850 nm for internal communication within the data center; 
one or more second electro-optical devices, configured to transmit or receive second optical communication signals having a second carrier wavelength of about 1310 nm for external communication with a remote data center; 
an optical connector for interfacing with the remote data center; and 
a universal multi-core fiber (UMCF) interconnect, comprising: 
multiple optical fiber cores configured to simultaneously (i) transfer one or more of the first optical communication signals among the first electro- optical devices, using multi-mode propagation, for the internal communication and (ii) transfer one or more 21058-2059.1A4 of the second optical communication signals between the second electro-optical devices and the connector, using single-mode propagation, for the external communication; and 
a shared cladding enclosing the multiple optical fiber cores; and
wherein each of the multiple optical fiber cores are disposed equidistantly over a circular perimeter of a cross-section of the UMCF interconnect.

Regarding Claim 22, A method for optical communication in a data center, the method comprising:  
using one or more first electro-optical devices, transmitting or receiving first optical communication signals having a first carrier wavelength of about 850 nm for internal communication within the data center; 
using one or more second electro-optical devices, transmitting or receiving second optical communication signals of about 1310 nm having a second carrier wavelength for external communication with a remote data center; and 
using a universal multi-core fiber (UMCF) interconnect that comprises multiple optical fiber cores and a shared cladding enclosing the multiple optical fiber cores, simultaneously (i) transferring one or more of the first optical communication signals among the first electro- optical devices, using multi-mode propagation, for the internal communication and (ii) transferring one or more of the second optical communication signals between the second electro-optical devices and a connector, using single-mode propagation, for the external communication; and
wherein each of the multiple optical fiber cores are disposed equidistantly over a circular perimeter of a cross-section of the UMCF interconnect.

Although systems/methods for communicating optical signals between data centers are known in the art, there is no teaching, suggestion or motivation to generate a system/method that communicates optical signals between data centers with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636